Citation Nr: 0605240	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1959.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a spine disability.  In July 2002, the veteran 
did not appear for his hearing before the Board that he had 
requested in January 2001.  In October 2002, the Board 
undertook additional development of the evidence as to this 
issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
that was later invalidated.  See Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In August 2003, the Board remanded the claim for further 
development.  By an October 2004 decision, the Board reopened 
the veteran's claim and then remanded the claim for further 
development.  The issue is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's current spine condition (degenerative disc 
disease of the cervical and lumbar spine, both status post 
surgical intervention) first manifested many years after 
service and is not related to his service or any aspect 
thereof.


CONCLUSION OF LAW

The veteran's current spine condition (degenerative disc 
disease of the cervical and lumbar spine, both status post 
surgical intervention) was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he is entitled to service 
connection for spinal conditions that have been diagnosed as 
degenerative disc disease of the cervical and lumbar spine 
segments.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the vast majority 
of the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter 
dated in October 1998, the RO advised the veteran of the loss 
of his service medical records.  He was also informed that a 
search for records from the Office of the Surgeon General 
(OSG) had also been unsuccessful.  Morning reports indicated 
that the veteran took leave, but not that he was injured.

The one available service medical record in this case is a 
photocopy of a partially burned report by a social worker, 
which refers to the veteran as having been in service for 
about nine months, and does not relate to treatment or 
complaints of back pain, or other injury, but rather to 
enuresis.  In discussing the veteran's general history of 
health, the social worker noted that he had had the usual 
childhood diseases, and since then, nothing out of the 
ordinary.  His physical health overall had been 
"excellent."

The veteran contends that he injured his back in a series of 
five parachute jumps, dated after September 1959.  His 
available service records reflect that he completed "jump 
school," or the Airborne School in October 1959, received 
the Parachutist badge, and thereafter was a qualified 
parachutist.  As noted previously, his service medical 
records are largely unavailable, and his account of spine 
injury in service is not corroborated.  The Board thus finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current spine condition.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
private treatment for his back in the 1960's.  However, the 
physicians from whom he allegedly sought treatment no longer 
had such records on file.  Accordingly, those records have 
not been associated with the claims file.  The first clinical 
evidence of treatment for spine conditions is dated in 
October 1996, when the veteran sought treatment from VA.  At 
that time, the veteran complained of both lumbar and cervical 
spine discomfort.  The impressions were possible arthritis.  
After October 1996, VA treatment records regularly reflect 
complaints regarding the back and neck (degenerative disc 
disease), although it appears that the veteran received most 
of his treatment from private providers.  A January 1998 
treatment record from J. E. Smith, M.D., notes that the 
veteran complained of pain in the cervical spine for more 
than 10 years.  Private treatment records dated from December 
1998 to December 2004 show that the veteran has continued to 
receive regular treatment for his spine conditions.  This has 
included surgical intervention on his lumbar spine on two 
occasions, the first in November 1998, and the second in 
December 2004, and, in June 2003, surgical intervention on 
his cervical spine.  

In support of his claim, the veteran submitted two letters 
relating his current spine conditions to his service.  The 
first, written in May 2003 by his private neurosurgeon, Anil 
Nanda, M.D., stated that the veteran has been a patient of 
Dr. Nanda since December 1998.  The veteran reported that 
during service he was a parachutist.  The veteran felt that 
during the completion of several parachute jumps, his 
cervical and lumbar spine were injured.  Dr. Nanda stated 
that it has been his experience that "repeated insults to 
the neck and back usually results in spinal problems for the 
patient at some point during their life."  Dr. Nanda then 
stated that it was his belief that the veteran's symptoms 
were a result of injuries he received as a paratrooper.  The 
second letter, dated in December 2004, was written by Esther 
Wylen, M.D., another private neurosurgeon.  In her letter, 
Dr. Wylen stated that she saw the veteran in November 2004 
for complaints of chronic neck and back pain.  During that 
visit, the veteran reported that he was involved in several 
parachute jumps during service in which he sustained trauma 
to his spine.  Dr. Wylen then stated that it is "well-known 
that repeated trauma to the neck and back will often lead to 
chronic pain and disability later in life."  Dr. Wylen 
therefore believed that it was "more probable than not that 
the trauma sustained to his back during the parachute jumps 
resulted in [the veteran's] chronic debilitating condition."  
Finally, Dr. Wylen stated that she felt that the veteran was 
suffering a chronic service-related condition for which he 
deserved compensation.

The veteran underwent VA examination of his spine in April 
1998 and in December 2004.  On examination in April 1998, the 
veteran reported that he was a parachutist while in service, 
and that he felt he injured his back in parachute jumps.  He 
reported that he may have been given some medicine at the 
time of injuring his back, but that he could recall no 
hospitalization or other treatment.  Physical examination 
resulted in impressions of cervical spondylolysis and lumbar 
spondylolysis and disc disease with left sensory 
radiculopathy, left thigh.  The examiner did not opine as to 
whether the veteran's current spine conditions were related 
to his active service.

On VA examination in December 2004, the veteran reported that 
he had a compression fracture of the cervical and lumbar 
vertebrae during his military service.  He reported that this 
injury occurred while he was doing "swing landing" training 
for jump school.  He reported that he was swung on a 
pendulum-type device and then dropped, and he landed 
incorrectly.  He reported that he did have loss of 
consciousness at that time.  He did not recall if X-rays were 
taken at that time, but stated that he did go to sick call, 
where he was informed of the compression fracture.  The 
veteran specifically denied any major trauma or injuries 
post-service.  The diagnoses after physical examination were 
degenerative disc disease of the cervical and lumbar spine, 
both status post surgical intervention.  With regard to 
whether the veteran's current spine conditions were related 
to his active service, the examiner opined that it was not 
likely that the veteran's current cervical spine condition 
existed in service or that it was related to his active 
service, including to parachute training during service.  
Similarly, it was not likely that the veteran's current 
lumbar spine condition existed in service or was related to 
his active service.  The rationale for these opinions was 
that the available service medical records indicated that the 
veteran's health was excellent, and that he was not 
discharged for medical reasons.  His DD-214 reflected that 
his discharge was general, honorable, and that he did not 
receive severance pay for disability.  There was no objective 
evidence that the veteran's spine was disabling upon his 
discharge.  Additionally, while the veteran alleged that he 
received regular treatment for his spine conditions shortly 
after his discharge from service and for years thereafter, 
the objective medical evidence of record, which shows that he 
first received treatment in 1996, did not support that he had 
indeed sought treatment, nor that trauma to his spine during 
military service was related to his current spine conditions.  
In taking into consideration the letters from Dr. Nanda and 
Dr. Wylen finding that the veteran's current condition is 
related to his service, the examiner stated these letters 
restated the veteran's subjective report of history of 
sustained trauma to the spine.  These opinions were based 
upon subjective evidence because there was no objective 
evidence that the veteran in fact injured his spine during 
military service.  As they were based upon subjective 
evidence, the opinions were not supported by adequate 
rationale.

In November 1998, the veteran was granted disability benefits 
by the Social Security Administration, primarily due to his 
spine conditions.  Neither the decision granting benefits, 
nor the records upon which the decision was based, however, 
relate the veteran's current back disability to his service.

While the veteran alleges that he received treatment for his 
spine shortly after his discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to October 1996, approximately 36 years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While both Dr. Wylen and Dr. Nanda have opined that the 
veteran's current spine conditions are related to his 
service, this appears to have been based upon a history 
provided by the veteran.  Transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  The Board finds that these opinions 
are not as probative as the VA examiner's opinion, as there 
is no evidence that either of them reviewed the veteran's 
claims file, and there is no objective evidence that the 
veteran's current spine disorders are related to service.  In 
comparison, the December 2004 VA examiner conducted an in-
depth review of the veteran's claims file, provided an 
adequate rationale for his opinion, and reconciled his 
opinion with the other conflicting opinions of record.  For 
these reasons, the Board finds the VA examiner's opinion 
finding no relationship between the veteran's current spine 
conditions and his service to be more probative.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current spine problems to service; however, as 
a layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The veteran has also submitted lay statements in support of 
his claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra. 

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of spine conditions since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  In support of his claim that he sought 
treatment long before 1996, the veteran points to a letter, 
post-marked in October 1971, from his wife to his 
grandmother, in which his wife states that the veteran has 
been having trouble with his back and that he had received 
medical treatment for the pain.  The Board finds that, even 
assuming arguendo that the veteran had sought treatment for 
his back around October 1971, the letter from the veteran's 
wife to his grandmother does not serve to establish a link 
between the veteran's current spine conditions and his active 
service.  See Espiritu, supra.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded multiple examinations, 
during which a thorough review of his file was conducted, and 
opinions supported by adequate rationale were rendered.  

The weight of the medical evidence demonstrates that the 
veteran's spine problems began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a spine condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2003, and 
November 2004; a rating decision in August 2000; a statement 
of the case in August 2000; and supplemental statements of 
the case in September 2001, March 2004, and November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a spine disability is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


